08/11/2022
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                                June 8, 2022 Session

                 STATE OF TENNESSEE v. JOHN P. STONE

                 Appeal from the Circuit Court for Decatur County
                   No. 20CR87 Charles Creed McGinley, Judge
                     ___________________________________

                          No. W2021-01044-CCA-R3-CD
                      ___________________________________


The Defendant, John P. Stone, was convicted of aggravated burglary following a bench
trial, and he received a sentence of twelve years in confinement. On appeal, the
Defendant argues that the evidence was insufficient to convict him of aggravated
burglary. After reviewing the record, the parties’ briefs, and the applicable law, we
affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and TIMOTHY L. EASTER, JJ., joined.

Mitchell A. Raines (on appeal), Assistant Public Defender – Appellate Division; Robert
“Tas” Gardner, District Public Defender; and Tim Nanney (at trial), Assistant Public
Defender, for the appellant, John P. Stone.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Senior
Assistant Attorney General; Matthew F. Stowe, District Attorney General; and Michelle
Morris, Assistant District Attorney General, for the appellee, State of Tennessee.


                                      OPINION

                    FACTUAL AND PROCEDURAL HISTORY

       Ms. Sara Coker owned real property in Decatur County, Tennessee, on which she
stored a small camper, a large camper, and a motorized recreational vehicle (“RV”). The
real property was located between Horny Head Creek Road (“Horny Head”) and Fancy
Farm Lane. Horny Head generally ran from east to west, and Fancy Farm Lane
connected to Horny Head and ran southwest from Horny Head to a dead-end. Ms. Coker
stored her two campers on the part of her property closest to Horny Head. The RV was
located across a creek that ran through her property, and the RV could be accessed via a
dirt path which connected to Fancy Farm Lane. Ms. Cindy Goodwin, the Defendant, and
Mr. Zachary Ford, the co-defendant, resided in a home at the end of Fancy Farm Lane.
Ms. Coker’s campers and RV were broken into, and the Defendant and Mr. Ford were
arrested and indicted as co-defendants for one count of aggravated burglary.1 The
Defendant and Mr. Ford waived their rights to a jury trial and proceeded to a joint bench
trial before the court.

                                           The State’s Proof

        Ms. Coker testified that on January 31, 2020, she received a call from her
neighbor, Mr. Offmeyer,2 who informed her that an air conditioner was missing from one
of her campers. By Ms. Coker’s request, Mr. Offmeyer entered her property and
observed that her campers had been broken into and that items were missing. In
response, Ms. Coker visited the property the same day with her boyfriend, Mr. Tony Hill,
and she inspected the campers and RV. Someone had entered the small camper by
damaging the doors and locks and tried to pull the heater system out of the wall but failed
and left it lying on the bed. Someone had broken the lock and hasp off of the large
camper. Wires had been pulled out and cut, and the air conditioner, refrigerator,
television, DVD player, MP3 player, some tools, and four propane tanks were missing
from inside. A generator was missing from outside the large camper. The door to the
RV was torn off, and the locks were broken off. Someone had taken a sleeping bag, tried
to take a toilet from inside the RV, and “cut out the generator off the back half that r[an]
the actual RV.” Cabinets and a blue recliner inside were damaged, and the RV was
rendered inoperable because someone took parts from the engine compartment.
Additionally, a lawnmower trailer, BBQ grills, drain lines, and copper wire were missing
from the property. She said that the total cost of the missing items and damages was
$16,566.

       According to Ms. Coker, she last visited the property in October 2019. She did
not give anyone permission to be on her property during this time except for when she
asked Mr. Offmeyer to inspect it after he called her. On cross-examination, she stated
that Mr. Offmeyer lived two or three houses from her property on Horney Head. She said
that Mr. Offmeyer told her that he did not notice the air conditioner missing from her
camper “when he c[ame] through that morning” but that on his way home from work that
       1
          The Defendant was tried in a separate count of the indictment for an unrelated automobile
burglary. The conviction resulting from the unrelated burglary is not at issue in this appeal.
       2
           Mr. Offmeyer’s full name is not apparent from the record.
                                                   -2-
night, “he just happened to look over . . . and he noticed a hole.” She clarified that “his
words w[ere] he hadn’t noticed anything, he hadn’t been paying attention to my property
within a week or so” but that “it could have been a week, it could have been two weeks,
he just noticed it that day.” She stated that she assumed the break-in did not occur the
day she inspected the property because “it had rained a few days before” and there was
water in the doorway. She said that “it looked like maybe a couple of animals had come
in and went out so . . . at least a couple of months anyway.” She said that she believed
that based on the signs that an animal had been inside, “it didn’t look like it was fresh that
day,” but she agreed she did not know when the break-in occurred.

        After inspecting the property and calling the police, Ms. Coker drove along the
dirt path leading from the RV to Fancy Farm Lane and encountered Mr. Hill talking to
Ms. Goodwin. Noticing that muddy tire tracks led from her property to Ms. Goodwin’s
home, Ms. Coker asked if she could look around Ms. Goodwin’s home for the missing
items. Ms. Goodwin declined but offered to look around the home herself. Ms. Coker
stated that she passed a red Ford truck when she was “coming in there, and he was going
out.” She stated that she owned a four-wheeler that she would hook up to the trailer and
use to pick up limbs on her property. She stated that “[i]t was operable, and it was
covered up with a tarp behind a 10x16 cedar gazebo” so it could not be seen from the
road. She stated that it looked like someone had used the trailer to remove the generators
because tire tracks she observed on the side of her property connecting the RV to Fancy
Farm Lane which appeared to be the same width and pattern as her trailer tires.
Additionally, she said that “you could see where the trailer . . . would roll forward
because . . . it’s got a long tongue, so it’s not something that’s real easy to turn.” She
disagreed that tire tracks on her property could have been made by her four-wheeler,
which was kept on the other side of the property. Regarding the condition of the creek
running through her property, she stated that the “creek is down the road,” that it is dry
but floods when it rains and “water usually runs down and around.” She said that taking
her generator from the camper would have required two people because “it’s heavy.”
Additionally, she believed the perpetrators would have had to use Horny Head to exit the
property “unless it was nighttime, and they took it back to the woods, that would be the
only reason they’d have to go across the creek, to keep somebody from seeing them.”

        Mr. Hill testified regarding his visit to Ms. Coker’s property on January 31, 2020,
when he observed that the campers and RV had been broken into and that items were
either damaged or missing. He noticed a trail of fresh tire tracks on the path leading to
Fancy Farm Lane, where the tire tracks turned into a mud trail leading to Ms. Goodwin’s
home. He followed the trail to the home, specifically, to a red Ford truck parked in the
yard. He encountered the Defendant and confronted him about the stolen items, but the
Defendant responded that he did not know anything about the items. Mr. Hill threatened
to call law enforcement, and the Defendant left in the truck. Later, Ms. Goodwin drove
                                            -3-
up the road to where Mr. Hill was located. Mr. Hill asked Ms. Goodwin if he and Ms.
Coker could look around Ms. Goodwin’s home, but she declined. He believed the tire
tracks on the property were left by whoever stole the items because no one had
permission to be on the property and that “[t]hey had to use a truck” to haul the stolen
items. However, he did not know exactly when the items were taken, other than that he
believed it was “that week” because it had recently rained and the tire tracks were fresh.

        Deputy Lee England with the Decatur County Sherriff’s Department (“DCSD”)
responded to Ms. Coker’s property on January 31, 2020, and he observed signs that the
campers and RV had been broken into. He stated that he entered the property from
Horny Head and proceeded to the RV across the creek on foot. He stated that the RV had
to “come in off of Fancy Farm because of the creek that was separating the two campers”
from the other side of the property. Ms. Coker described to him items that were missing
from the campers and RV. During his investigation, Deputy England observed the path
leading from the RV to Fancy Farm Lane and “very visible tire tracks that had made
several . . . entrances and exits . . . onto and from the property.” He photographed the
campers and RV as well as the tire tracks on Ms. Coker’s property. He stated that “[i]t
had been raining a lot in the previous days” and that “[t]here was mud leading from the
trail, proceeding south” down Fancy Farm Lane away from Horny Head. He described
the trail as “droppings of mud from these tire tracks.” Mr. Hill informed Deputy England
that he encountered the Defendant at the home to which the mud trail led and that the
Defendant had left the home in a truck. Deputy England followed the mud trail down
Fancy Farm Lane to Ms. Goodwin’s driveway, where the trail ended. He spoke with Ms.
Goodwin, who informed him that the Defendant and Mr. Ford lived at the home. Deputy
England looked around the outside of Ms. Goodwin’s home with her permission, but he
did not find any of the stolen items. He did not look inside Ms. Goodwin’s home.
Deputy England also encountered Mr. Ford and asked him if he knew who took Ms.
Coker’s items. According to Deputy England, Mr. Ford admitted “that he had helped
[the Defendant] remove some items from the property.” On cross-examination, Deputy
England agreed that he did not inquire about specific items that were removed from Ms.
Coker’s property but stated that Mr. Ford admitted that he “helped [the Defendant] take a
load . . . of items off of that property.” Deputy England did not encounter the Defendant.
He agreed that he did not specify at the preliminary hearing that Mr. Ford admitted taking
the “load” from Ms. Coker’s property.

       Deputy England stated that he did not know if the tire tracks on Ms. Coker’s
property were made by the Defendant but that he assumed the tracks were made by
whoever took the items. He believed the sets of tracks on the property had “the same
kind of design” but agreed the tracks could have reflected a different tread pattern. He
agreed that he did not measure the tracks and that he did not compare the tracks to the
tires on the Defendant’s truck. He did not photograph the mud trail leading to the
                                          -4-
Defendant’s residence and did not take a statement from the Defendant. He stated that
Ms. Goodwin’s property was located approximately 200 yards from the path leading
from Fancy Farm Lane to Ms. Coker’s RV. He agreed he observed pry marks on the RV
but did not find any tools that could have been used to make those marks.

       DCSD Investigator Steven Whitlock stated that after receiving Deputy England’s
report, he arrested the Defendant and Mr. Ford. During the arrest, Mr. Ford admitted that
“they believed that the property was abandoned and all the stuff was junk, and they had
went over to take a load off to the scrap yard.” However, Mr. Ford did not identify any
specific items that were taken from Ms. Coker’s property. Investigator Whitlock
contacted the local salvage yard by telephone and asked if anyone with the Defendant’s
or Mr. Ford’s names dropped off any items, but the salvage yard did not have any record
of that occurring. He did not visit the salvage yard personally and did not ask about any
particular items that were taken from Ms. Coker’s property. He stated that it is common
for him to be unable to locate stolen items at the salvage yard because thieves would use
false names when delivering items and that he was not surprised he was unable to locate
the items in this case.

                                  The Defense’s Proof

       Ms. Cindy Goodwin testified that she observed Mr. Hill walk to her neighbor’s
house and then walk up to her house, but she did not talk with him until she encountered
him further up the road. She declined Ms. Coker’s request to look around her home for
the missing items because she did not know her. Law enforcement looked around her
home for Ms. Coker’s items but did not find anything. She agreed there was scrap at her
home because people gave the Defendant “scraps . . . to get it out of their yard” and
stated that the Defendant and Mr. Ford would haul the scraps away “when there[] [was]
enough of it.” She stated that she was present when Mr. Ford talked to Deputy England
and that Mr. Ford was extremely intoxicated. On cross-examination, she agreed that she
had been drinking on January 31, 2020, and was “buzzed.” She stated that earlier in the
day, the Defendant used the red truck to “drag[] the gravel road to maintain it, to knock
the pot holes down” but that he did so before Mr. Hill approached him.

       The trial court found that the Defendant and Mr. Ford entered the campers and RV
without Ms. Coker’s consent and with the intent to commit theft of property. The court
found that Mr. Ford admitted that he and the Defendant “took a load” of items from Ms.
Coker’s property. The court credited the testimony of Deputy England and Mr. Hill
regarding the mud trail leading to the Defendant’s truck at Ms. Goodwin’s home.
Specifically, the court found that the presence of the mud trail corroborated Mr. Ford’s
statement implicating the Defendant in the aggravated burglary. The court found the

                                          -5-
Defendant and Mr. Ford guilty of aggravated burglary and sentenced the Defendant to
twelve years in confinement. The Defendant appeals.

                                         ANALYSIS

       We note that the Defendant waived his right to a jury trial and proceeded to a
bench trial, “where the trial court as the trier of fact evaluated the credibility of witnesses,
determined the weight given to testimony, and resolved all conflicts in the evidence.”
State v. Roger F. Johnson, No. M2018-01216-CCA-R3-CD, 2019 WL 3074071, at *8
(Tenn. Crim. App. July 15, 2019) (citing State v. Steven Kelly, No. M2018-00659-CCA-
R3-CD, 2019 WL 920361, at *2 (Tenn. Crim. App. Feb. 25, 2019)). The trial court’s
verdict in a bench trial carries the same weight as a jury verdict. State v. Hatchett, 560
S.W.2d 627, 630 (Tenn. 1978); State v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App.
1999).

        Reviewing the sufficiency of the evidence supporting a criminal conviction
requires this court to first “examine the relevant statute(s) in order to determine the
elements that the State must prove to establish the offense.” State v. Stephens, 521
S.W.3d 718, 723 (Tenn. 2017). Next, we determine “‘whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.’” Id. at 724
(quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). If the evidence is insufficient to
support the finding of guilt beyond a reasonable doubt, the finding of guilt “shall be set
aside.” Tenn. R. App. P. 13(e). Once a defendant has been convicted, the presumption
of innocence is replaced with a presumption of guilt on appeal. Turner v. State, 394
S.W.2d 635, 637 (Tenn. 1965). To overcome a presumption of guilt on appeal, the
defendant bears the burden of showing the evidence presented at trial was “insufficient
for a rational trier of fact to find guilt of the defendant beyond a reasonable doubt.” State
v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982) (citing State v. Patton, 593 S.W.2d 913
(Tenn. 1979)).

       On appeal, the State “is entitled to the strongest legitimate view of the trial
evidence and all reasonable and legitimate inferences which may be drawn from the
evidence.” State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003) (citing State v. Carruthers,
35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999);
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)). This court may not reweigh or
reevaluate the evidence, because “[q]uestions about the credibility of witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are
resolved by the trier of fact.” Id. at 236 (citing Bland, 958 S.W.2d at 659). After a guilty
verdict has been entered, the testimony of the State’s witnesses is accredited, and all
conflicts in the testimony are resolved in favor of the theory of the State. State v.
                                             -6-
Nichols, 24 S.W.3d 297, 301 (Tenn. 2000) (citing State v. Grace, 493 S.W.2d 474, 476
(Tenn. 1973)).

       A defendant’s guilt may be supported by direct evidence, circumstantial evidence,
or a combination of both. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990) (citing State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977); Farmer v. State, 343
S.W.2d 895, 897 (Tenn. 1961)). Whether the evidence underlying the defendant’s
conviction at trial was direct or circumstantial, the same standard of review applies. State
v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (citing State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       The Defendant concedes on appeal that the State proved that Ms. Coker’s campers
qualified as habitations and that items had been removed from within the campers.
However, he argues that the evidence is insufficient to establish that he entered the
campers or that he removed any items from them. He argues that Mr. Ford only
expressed that they carried a “load” from the property but did not specify the origin of the
“load.” The Defendant contends that while the evidence supports a finding that he
trespassed on the property or committed theft of property, it is insufficient to establish
aggravated burglary. The State responds that the evidence was sufficient to support the
Defendant’s conviction. We agree with the State.

       To prove the Defendant committed aggravated burglary, the State had to prove
that he entered a habitation and committed or attempted to commit a felony, theft, or
assault. T.C.A. § 39-14-402(a)(3) (2018), repealed by 2021 Tennessee Laws Pub. ch.
545 (eff. date July 1, 2021), -403(a) (2018), repealed by 2021 Tennessee Laws Pub. ch.
545 (eff. date July 1, 2021).3 A habitation includes:

             (A) . . . [A]ny structure, including buildings, module units, mobile
       homes, trailers, and tents, which is designed or adapted for the overnight
       accommodation of persons;

              (B) Includes a self-propelled vehicle that is designed or adapted for
       the overnight accommodation of persons and is actually occupied at the
       time of initial entry by the defendant; and

              (C) Includes each separately secured or occupied portion of the
       structure or vehicle and each structure appurtenant to or connected with the
       structure or vehicle[.]

       3
          The crimes of burglary and aggravated burglary are now codified at Tennessee Code Annotated
sections 39-13-1002, -1003.
                                                -7-
T.C.A. § 39-14-401(1) (2018). A habitation is occupied when a person is lawfully and
physically present any time the defendant is within the habitation. T.C.A. § 39-14-401(2)
(2018). The Defendant correctly notes that the entry into an unoccupied RV, such as was
the condition of the RV involved in this case, could not result in an aggravated burglary
conviction because an unoccupied RV was not considered a habitation by definition. See
T.C.A. § 39-14-401(1)(B) (2018).

       At issue in this case is the identity of the person who burglarized Ms. Coker’s
campers. The identity of the perpetrator “is an essential element of any crime.” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006). Identity “may be established solely on the
basis of circumstantial evidence.” State v. Lewter, 313 S.W.3d 745, 748 (Tenn. 2010).
The trier of fact resolves whether the evidence is sufficient to establish the perpetrator’s
identity. State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982).

        When viewed in the light most favorable to the State, the evidence showed that
Ms. Coker’s two campers and RV were entered without her consent by someone who
stole or tried to steal various items from inside them. In the small camper, someone had
unsuccessfully tried to remove the heater system out of the wall. In the large camper,
wires had been pulled out and the air conditioner, refrigerator, television, DVD player,
MP3 player, some tools, and four propane tanks were missing from inside. The RV was
damaged on the inside and rendered inoperable due to mechanical parts being stripped
from its exterior. Several items outside of the campers and RV were taken as well. Ms.
Coker’s neighbor, Mr. Offmeyer, informed her that the burglary could have occurred
within the prior week or two weeks but that he just happened to notice an air conditioner
missing from one of the campers as he returned home from work. Ms. Coker, Mr. Hill,
and Deputy England testified that it had rained in the week prior to January 31, 2020, and
water was discovered in one of the campers. Tire tracks imprinted in the ground led from
the RV and down to Fancy Farm Lane. The tracks continued as a trail of mud down
Fancy Farm Lane to the Defendant’s truck parked at Ms. Goodwin’s home, where the
Defendant also resided. Mr. Hill followed the trail to the Defendant’s residence and
confronted the Defendant about the stolen items. Deputy England also observed tracks
that “made several . . . entrances and exits . . . onto and from the property” and the mud
trail leading to the Defendant’s residence. Mr. Ford informed Deputy England that he
helped the Defendant “take a load” of items from Ms. Coker’s property. Mr. Ford also
told Investigator Whitlock that “they believed that the property was abandoned and all
the stuff was junk, and they had went over to take a load off to the scrap yard.” Although
the missing property was not located at the salvage yard, Investigator Whitlock testified
that it was common for him not to recover stolen items.



                                           -8-
        While there is no direct evidence linking the Defendant to the burglary of the
campers, there is sufficient circumstantial evidence to support his conviction. Mr.
Offmeyer told Ms. Coker that the burglary could have occurred in the week or two prior
to his discovery of the missing air conditioner. The evidence showed that it had rained in
the week prior to January 31, 2020, and water was found inside one of the campers. Ms.
Coker’s property was muddy, and tire tracks on the side of the property on which the RV
was parked led across the path and turned into a trail of mud on Fancy Farm Lane leading
straight to the Defendant’s truck parked at Ms. Goodwin’s home, where he resided. This
evidence established temporal proximity between the aggravated burglary of the campers
on one side of the property and the burglary of the RV on the other side of the property.
Additionally, the burglary of the RV tends to connect the Defendant to the aggravated
burglary of the campers. Specifically, the property was divided by a creek which flooded
when it rained. Deputy England entered Ms. Coker’s property first from Horny Head,
and proceeded on foot to the side on which the camper was parked. He stated that the
RV had to enter the property from Fancy Farm Lane due to the creek. Ms. Coker stated
that she owned a trailer that she would pull with her four-wheeler to pick up limbs on her
property. She believed someone had used the trailer to remove the generators because
tire tracks she observed on the side of her property connecting the RV to Fancy Farm
Lane which appeared to be the same width and pattern as her trailer tires. She disagreed
that tire tracks on left on the path leading to Fancy Farm Lane could have been made by
her four-wheeler, which was kept on the other side of the property. According to Ms.
Coker, taking the generator from the camper would have required two people because of
its weight, and she believed the perpetrators would have used Horny Head to exit the side
of the property on which the campers were parked. Additionally, Mr. Hill believed
whoever stole the items would have had to use a truck to haul them away.

       Moreover, Mr. Ford gave two separate statements to law enforcement implicating
the Defendant in the theft of items from Ms. Coker’s property. Mr. Ford admitted to
Deputy England that he “helped [the Defendant] take a load . . . of items off of” Ms.
Coker’s property. Mr. Ford similarly admitted to Investigator Whitlock that he and the
Defendant thought Ms. Coker’s property was abandoned and that the items there were
junk, so they “went over to take a load off” to the salvage yard. The Defendant claims
Mr. Ford’s statements to law enforcement implicating the Defendant at most prove they
trespassed on Ms. Coker’s property or stole items but did not show the Defendant entered
the campers. “[O]ur duty on appeal of a conviction is not to contemplate all plausible
inferences in the Defendant’s favor, but to draw all reasonable inferences from the
evidence in favor of the State.” State v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011). We
cannot say that entry into Ms. Coker’s campers to steal property was an unreasonable
inference to draw from Mr. Ford’s general admissions. This case did not present
evidence merely establishing the Defendant’s proximity to and attenuated connection
with the scene of the crime. See, e.g., State v. Chad Allen Love, No. E2010-01782-CCA-
                                          -9-
R3CD, 2012 WL 391064, at *8 (Tenn. Crim. App. Feb. 8, 2012) (concluding that the
evidence was insufficient to establish the defendant’s identity as the perpetrator of a
robbery at McDonald’s where the only evidence supporting his guilt was that he was
found in a laundromat nearby the McDonald’s seven hours after the robbery and that the
defendant’s half-brother was an employee at the McDonald’s location). Instead, the
evidence established the Defendant’s theft of property from Ms. Coker’s property and
provided a reasonable inference that he entered the campers to accomplish the theft.

       Part of the Defendant’s argument rests on his contention that Mr. Ford’s
statements to law enforcement were uncorroborated. At trial, the Defendant waived any
objection to the State using Mr. Ford’s statements to law enforcement against him despite
the fact that Mr. Ford was on trial and did not testify but argued that the State had to
establish sufficient corroboration. The Defendant does not contest the State’s using Mr.
Ford’s statement against him but maintains that the State failed to sufficiently corroborate
the statement. A criminal defendant in Tennessee cannot be convicted “solely upon the
uncorroborated testimony of an accomplice.” State v. Shaw, 37 S.W.3d 900, 903 (Tenn.
2001) (citing State v. Bigbee, 885 S.W.2d 797, 803 (Tenn. 1994), superseded by statute
as stated in State v. Odum, 137 S.W.3d 572, 583 (Tenn. 2004); Monts v. State, 379
S.W.34, 43 (Tenn. 1964), overruled on other grounds by State v. Collier, 411 S.W.3d
886, 899 (Tenn. 2013)). “An accomplice is defined as a person who knowingly,
voluntarily[,] and with common intent unites with the principal offender in the
commission of the crime.” State v. Anderson, 985 S.W.2d 9, 16 (Tenn. Crim. App. 1997)
(citing State v. Perkinson, 867 S.W.2d 1, 7 (Tenn. Crim. App. 1992)). Generally, a
witness qualifies as an accomplice if “the alleged accomplice could be indicted for the
same offense charged against the defendant.” State v. Allen, 976 S.W.2d 661, 666 (Tenn.
Crim. App. 1997).

       Our supreme court has stated that to properly corroborate accomplice testimony,

       “[T]here must be some fact testified to, entirely independent of the
       accomplice’s testimony, which, taken by itself, leads to the inference, not
       only that a crime has been committed, but also that the defendant is
       implicated in it; and this independent corroborative testimony must also
       include some fact establishing the defendant’s identity. This corroborative
       evidence may be direct or entirely circumstantial, and it need not be
       adequate, in and of itself, to support a conviction; it is sufficient to meet the
       requirements of the rule if it fairly and legitimately tends to connect the
       defendant with the commission of the crime charged. It is not necessary
       that the corroboration extend to every part of the accomplice’s evidence.”



                                            - 10 -
Shaw, 37 S.W.3d at 903 (quoting Bigbee, 885 S.W.2d at 803). The corroborating
evidence need only be “slight.” State v. Griffs, 964 S.W.2d 577, 589 (Tenn. Crim. App.
1997). The trier of fact determines whether sufficient corroboration exists. Shaw, 37
S.W.3d at 903; Anderson, 985 S.W.2d at 16.

        There is no dispute in this case that Mr. Ford would be considered the Defendant’s
accomplice.       However, the Defendant’s conviction was not based solely on
uncorroborated statements. See Shaw, 37 S.W.3d at 903. In addition to Mr. Ford’s
statements to law enforcement, the evidence showed that someone entered onto Ms.
Coker’s property, broke into her two campers and her RV, and stole or attempted to steal
items from inside them. Tire tracks leading from Ms. Coker’s property turned into a mud
trail on Fancy Farm Lane that led straight to the Defendant’s truck. Conditions of the
property related to the recent rain suggested that the entry of the campers and the entry
onto the other side of Ms. Coker’s property occurred at a similar time, such as the water
in one of the campers, the creek separating the two sides of the property, and the fresh
tire tracks and mud trail leading from the RV to Ms. Goodwin’s home. Ms. Coker
identified tire tracks resembling the tread of her trailer tires on the path leading to Fancy
Farm Lane, despite using the trailer with a four-wheeler kept on the other side of the
property. Ms. Coker believed the trailer was used to steal her generators and that it
would have taken two people to take the generator from her camper, and Mr. Hill
believed the perpetrators used a truck to haul the stolen items away. As a result, there
was additional evidence from which the court could infer the Defendant was responsible
for the aggravated burglary. In any event, this evidence sufficiently corroborated Mr.
Ford’s statements. Shaw, 37 S.W.3d at 903. We conclude that the evidence was
sufficient to support the Defendant’s conviction.

                                     CONCLUSION

       Based upon the foregoing reasons, we affirm the judgment of the trial court.




                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                           - 11 -